Citation Nr: 1042773	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-35 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right knee disorder. 

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hepatitis C. 

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April to May 1975.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the issues on appeal.  

In July 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
videoconference hearing conducted before the undersigned Acting 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied 
service connection for hepatitis C and confirmed a previous 
denial of service connection for a right knee disability.

2.  Evidence received since the February 2005 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a right knee disorder.

3.  Evidence received since the February 2005 rating decision 
raises a reasonable possibility of substantiating the claim for 
service connection for hepatitis C.

4.  A preponderance of the competent medical and other evidence 
establishes that the Veteran's hepatitis C disorder, which was 
first diagnosed many years after his active duty, is unrelated to 
such service.

5.  At the July 2010 hearing the Veteran stated, and in a letter 
dated in July 2010 he confirmed, that he desired to withdraw his 
hypertension claim from appellate review.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002);  38 C.F.R. § 20.1103 (2010).

2.  Since the February 2005 rating decision, new and material 
evidence has not been received, and the claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Since the February 2005 rating decision, new and material 
evidence has been received, and the claim for service connection 
for a hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).  

4.  Hepatitis C was not incurred in, or aggravated by, active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

5.  The issue of whether new and material evidence has been 
received sufficient to reopen a claim for service connection for 
hypertension is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in the U.S. Marine Corps between April 29 and 
May 29, 1975.  He was discharged under honorable conditions for a 
pre-existing right knee disorder.  In essence, he contends that 
his knee condition was aggravated during his short period of 
active duty and that it has resulted in the current right knee 
condition.  He further contends that he contracted hepatitis C 
from airgun injections he received during his Marine training.  
He seeks service connection for both.  The Board will address 
preliminary matters before proceeding to a decision on the issues 
on appeal.

The Veteran's initial claim for entitlement to service connection 
for a right knee disorder was denied in a July 1994 rating 
decision.  The Veteran did not submit a notice of disagreement 
with that decision within the time period provided by 
regulations.  The Veteran attempted to reopen the right knee 
claim in 2004.  That claim and the claim for entitlement to 
hepatitis C were denied in a February 2005 rating decision.  The 
Veteran failed to submit a timely appeal for that rating 
decision.  Thus, the February 2005 rating decision is final.  

The Board observes that it appears that the RO reopened the 
claims to consider them on their merits despite indicating in the 
August 2007 rating decision that new and material evidence was 
not submitted.  Notwithstanding the RO's apparent reopening of 
this claim, the question of whether new and material evidence has 
been received is one that must be addressed by the Board. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim].

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, with regard to the right knee claim, the Veteran 
received notice in an April 2007 letter of the evidence necessary 
to substantiate a service connection claim, the steps VA would 
take to assist him in developing his claim, including providing 
him with a medical examination and obtaining pertinent records 
from VA, military and other federal and state agencies, and from 
private medical or employment providers.  The Veteran was further 
informed of how VA determines a disability rating and an 
effective date.  Similarly, with regard to the hepatitis C claim, 
the Veteran received notice in a June 2007 letter of the evidence 
necessary to substantiate a service connection claim, the steps 
VA would take to assist him in developing his claim, including 
providing him with a medical examination and obtaining pertinent 
records from VA, military and other federal and state agencies, 
and from private medical or employment providers.  The Veteran 
was further informed of how VA determines a disability rating and 
an effective date.  

As noted above, both the claims for right knee disorder and 
hepatitis C present issues of whether new and material evidence 
has been submitted sufficient to reopen the claims for 
consideration on their merits.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court of Appeals for Veterans Claims (Court) 
specifically addressed notice required by statute and regulations 
in the context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were not 
found in the previous denial.  

The April 2007 letter informed the Veteran informed of what 
evidence was needed to establish new and material evidence, and 
informed him of the meaning of the terms "new" and "material." 
Importantly, the Veteran was informed of the basis for the prior 
denial for service connection; that is, that the pre-existing 
right knee disorder had been shown by medical evidence not to be 
aggravated or worsened during service.  The Veteran received 
identical notice in a June 2007 letter regarding the claimed 
hepatitis C, and was informed that the basis for the prior denial 
for service connection was for lack of evidence that hepatitis C 
was incurred during service.  The Board observes that in both the 
April and June 2007 notice letters the RO essentially used 
language that substantially follows the regulatory language of 
38 C.F.R. § 3.156, set forth below

The Board finds that the Veteran received all required notice and 
that VA has satisfied its duty to notify.  
  
With regard to VA's duty to assist the Veteran in developing his 
claim, the Board observes that the RO obtained the Veteran's 
service treatment records, records from private medical 
practitioners and VA treatment records that pertain to the 
Veteran's claims.  In addition, the Board observes that the 
Veteran received a VA medical examination dated March 2006 
regarding his hepatitis C.  In that vein, the Board also notes 
that the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

The Board finds that VA has satisfied its duty to assist with 
regard to the issue of whether new and material evidence has been 
received sufficient to reopen the claims for entitlement to 
service connection for a right knee disorder and hepatitis C.

The Board finally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As 
noted in the Introduction, the Veteran and his representative 
presented evidence and testimony in support of the Veteran's 
claims at a video conference hearing July 2010 hearing before the 
undersigned VLJ.  At the hearing, the Veteran sought to hold the 
record open for 60 days from the date of the hearing in order to 
obtain further evidence to support his claim.  The Board observes 
that as of the date of this decision, no new evidence has been 
received from the Veteran, and further finds that no evidence was 
submitted within 60 days of the date of the July 20, 2010, 
hearing.  The Board will proceed with consideration of the 
Veteran's claims.

II.  Law And Regulations Pertaining To New And Material (And 
Service Connection) Claims

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

III.  Analysis

A.  Right Knee

The Veteran suffered a right knee injury playing football during 
high school.  Prior to enlistment, his right knee was assessed by 
a consulting orthopedist to be within normal limits.  During 
training shortly after he arrived at Marine Corps Recruit 
Training Depot in San Diego, California, the Veteran's right knee 
became painful and had swelling.  The condition persisted and the 
Veteran was eventually the subject of a Naval Medical Board that 
found that the Veteran was physically unfit for military service 
because of his right knee.  He was discharged with an honorable 
discharge within a month of enlisting.  He essentially contends 
that if his right knee was within normal limits upon entry into 
boot camp and became aggravated to the point where he was found 
unfit for service within a month, his right knee injury 
necessarily worsened beyond the normal progression of the pre-
existing injury.

As noted above, the Veteran first sought service connection for 
his right knee in 1994 and again in 2005.  He failed to timely 
appeal the February 2005 rating decision that denied his latest 
claim to reopen.  That claim is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

The Board will determine what evidence was of record and 
considered by the February 2005 rating decision, determine the 
basis for the February 2005 rating decision and then determine 
what evidence may have been submitted since the February 2005 
rating decision.

"Old" evidence

The evidence of record at the time of the February 2005 rating 
decision included the Veteran's service treatment records, 
service personnel records and VA treatment records from the VA 
Medical Center in Alexandria, Louisiana.  The service records 
considered included the Veteran's treatment he received during 
boot camp, the findings of the May 20, 1975, Medical Board, and 
pre-enlistment medical records including an April 9, 1975, 
orthopedic consult that found the Veteran's right knee had been 
injured in a 1974 accident that required a meniscectomy, but was 
within normal limits upon examination in April 1975.

The February 2005 rating decision found that the evidence 
submitted since the July 1994 rating decision included VA 
treatment records indicating treatment for right knee pain.  The 
RO declined to reopen the Veteran's claim because the newly 
submitted evidence did not show that the Veteran's preexisting 
right knee condition was worsened during service.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In this 
case, the RO decided that the evidence did not establish element 
(2).

Newly submitted evidence

The newly submitted evidence includes a September 2004 VA 
treatment note indicating the Veteran had a history of chronic 
pain after a 1974 football injury.  A  July 2007 letter from Dr. 
J.E., M.D., a VA physician, noted he has treated the Veteran for 
his right knee pain and diagnosed significant degenerative 
arthritis of the right knee.  A statement by G.R. indicates he 
was a supervisor of the Veteran in his employment and noted that 
"swelling and pain" of the Veteran's right knee affected his 
ability to work.  April 2007 VA treatment records show the 
Veteran was treated for his right knee condition.  A November 
2006 x-ray report shows degenerative changes were noted in the 
Veteran's right knee.

Discussion

As noted above, the RO determined in its February 2005 rating 
decision that there was no new evidence submitted that 
established the Veteran's right knee condition was aggravated or 
worsened during service.  In order to reopen the claim, the 
evidence must pertain to that element.  

The Board observes that the newly submitted evidence established 
only that the Veteran has a current right knee disability.  That 
element was established initially in 1994 and thus, the newly 
submitted evidence is redundant and is not new.  The evidence 
submitted since the February 2005 rating decision also included 
copies of the Naval Medical Board which were also previously 
considered by the rating decision and are, therefore, not new.

In sum, there is no new and material evidence that has been 
submitted in support of the Veteran's claim.  With regard to the 
Veteran's statements at the hearing, the Board observes that they 
essentially recount what was expressed to the Naval Corpsman and 
Medical Officer at the time of the 1975 medical examinations; a 
description of the right knee during boot camp.  There is nothing 
that was stated by the Veteran that indicates he has new evidence 
regarding the worsening of his knee condition at the time he was 
on active duty.  Moreover, the Board notes that the Court has 
held that such statements are not sufficient to reopen a claim.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Further, the medical evidence received during the current appeal 
essentially consists of records of current right knee treatment.  
Significantly, none of these reports address the question of 
whether the Veteran's preexisting right knee disability was 
aggravated beyond its natural progression during his active duty.  

For those reasons, the Board finds that new and material evidence 
has not been received that is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2010).  Accordingly, the Board finds that the Veteran's claim to 
reopen the previously denied issue of entitlement to service 
connection for a right knee disorder must be denied.

B.  Hepatitis C

The Veteran essentially contends that, although he has been 
involved in activities considered to be risk factors for 
contracting hepatitis C, they have been minimized, and further 
contends that the general medical literature he submitted 
supports a finding that he contracted hepatitis C from the airgun 
injections he received during boot camp.  As above, the Board 
will determine the old evidence, the rationale of the February 
2005 rating decision and the newly submitted evidence and 
determine whether there has been new and material evidence 
received that is related to an unsubstantiated fact necessary to 
substantiate the claim and which raises a reasonable possibility 
of substantiating the claim.

"Old" evidence

The February 2005 rating decision considered the Veteran's 
service treatment records, VA treatment records from VAMC 
Alexandria.

The February 2005 rating decision found that there was no 
evidence of incurrence of hepatitis C during service; VA 
treatment records indicated that the Veteran's hepatitis C was 
diagnosed in January 2004, and that the Veteran reported he 
participated in high risk behavior by receiving a tattoo, 
intravenous drug use, nasal cocaine use and heavy alcohol use.  
In terms of the Shedden elements stated above, the RO found that 
elements (2) and (3) had not been satisfied.

Newly submitted evidence

The evidence submitted since the February 2005 rating decision 
includes information from the internet regarding VA information 
about transmission of hepatitis C by air injection guns; and a 
June 2004 VA Fast Letter indicating that "[D]espite the lack of 
any scientific evidence to document transmission of HCV with 
airgun injectors, it is biologically plausible."  An April 2008 
statement by the Veteran indicates that although he has a tattoo, 
he gave it to himself and did not share the needle; that his IV 
drug use was not done with shared needles; and that he had sex 
with a prostitute during his active duty time.  At the hearing, 
he essentially reiterated his contention that the only plausible 
explanation for contracting hepatitis C was the airgun injections 
he received on active duty.

Discussion

The Board notes that the June 2004 VA Fast Letter's assessment 
that it is biologically plausible that airgun injections could 
transmit hepatitis C must be considered to be credible evidence 
under the Court's holding in Justus v. Principi, 3 Vet. App. 510, 
513 (1992), unless the evidence is inherently false or untrue.  
See Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to be 
credible").  Similarly, the internet articles submitted by the 
Veteran are also to be considered to be credible.  

The Board cannot find that either the VA Fast Letter or the 
internet articles are patently incredible.  Together, the 
evidence supports the Veteran's claim that he contracted 
hepatitis C when he received airgun injections during service.  
For that reason, the Board finds that there has been new and 
material evidence received which pertains to an unsubstantiated 
fact and which raises a reasonable possibility of substantiating 
the claim.  For that reason, the Board reopens the claim.

The Board wishes to make it clear that, although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

De Novo Claim For Service Connection For Hepatitis C

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on the merits.  As discussed 
above, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  The Board 
must, therefore, determine whether additional development of the 
evidence is needed.

In general, the statutory duty to assist requires VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claims. An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Moreover, the Court has held that once VA undertakes the effort 
to provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty 
to make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for benefits pursuant to 38 
U.S.C.A. § 5103A(a)(1) includes providing an examination that is 
adequate for rating purposes.  It is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010).

In this case, as noted above, the Veteran received a VA medical 
examination in March 2006 by a VA examiner who reviewed the VA 
pathology report indicating positive hepatitis C, the Veteran's 
VA claims folder and examined the Veteran.  The Board finds, as 
is more thoroughly discussed below, that the March 2006 is 
sufficient to render a decision in this case.  For those reasons, 
the Board finds that VA has met its duty to assist the Veteran in 
developing his claim for entitlement to service connection for 
hepatitis C.  The Board will proceed to decide the claim on its 
merits.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will address each element in turn.

With regard to element (1), the evidence clearly establishes that 
the Veteran has hepatitis C.  A February 2006 VA pathology report 
of a liver biopsy confirmed active hepatitis C and a current 
diagnosis was confirmed by the March 2006 VA examiner.  Thus, 
element (1) is satisfied.

With regard to element (2), the Veteran contends that he received 
air gun injections during boot camp.  The Board notes that he is 
competent to provide such evidence and it comports with evidence 
of record.  Thus, element (2) is satisfied.

With regard to element (3), the Board has already listed the 
evidence above as internet articles pertaining to the subject of 
airgun injectors transmitting hepatitis C and the VA Fast Letter.  
As noted, the credibility of such evidence for purposes of 
determining whether new and material evidence has been received 
is presumed.  Such credibility for purposes of determining 
probative value in the context of a service connection claim, 
however, is not presumed but rather is weighed by the Board in 
the context of the entire record.  For the following reasons, the 
Board finds that the evidence is not sufficiently probative to 
sustain the Veteran's claim for service connection.

The Veteran relies on two separate categories of evidence to 
support his contention that his hepatitis C is as likely as not 
due to airgun injections he received during boot camp.  First is 
the June 2004 VA Fast Letter.  The letter was sent as guidance to 
RO's handling hepatitis C claims and was in response to a 
statement attributed to a consultant to VA that essentially 
quoted the consultant to advise that anyone who had received 
airgun injections was at risk of having hepatitis C.  The quote 
was then taken out of context in many internet articles which 
used the statement to argue that VA had agreed that airgun 
injections had caused hepatitis C.  The Fast Letter reiterates 
the common behavior that leads to transmission of hepatitis C 
virus and concludes with the statement that "[D]espite the lack 
of any scientific evidence to document transmission of HCV 
[hepatitis C virus] with airgun injectors, it is biologically 
plausible."  The statement is not a finding that airgun 
injectors have in fact infected anyone, but rather that it may be 
possible.  As such, in the context of the Veteran's claim, the 
statement is general and inconclusive.  Its probative value for 
the proposition that the Veteran was infected by airgun 
injections is very slight.

The internet articles submitted by the Veteran refer to studies 
that indicate the plausibility that airgun injectors could 
transmit HCV, but they too do not provide any scientific evidence 
that any such transmission has actually been documented.  Nor do 
the articles address the Veteran particularly.  The articles are 
also general and inconclusive, especially in the context of the 
Veteran's claim that he was infected by airgun injections during 
service.  Their probative value for that proposition is also very 
slight.

The Veteran was examined by a March 2006 VA examiner who noted 
the Veteran's contention that airgun injections caused his 
hepatitis C infection.  The examiner noted that it would be 
"mere conjecture to guess where he [the Veteran] got this 
hepatitis C, however, I know of no medical evidence that airgun 
injections are the cause of hepatitis C and I do not think that 
his hepatitis C is due to the airgun injections that he had in 
the service."  The examiner, a physician, is trained in 
assessing medical conditions and the etiology of such conditions 
and he referred to his professional understanding of the medical 
literature.  The Board notes that his assessment of the lack of 
any medical evidence of a person being infected with HCV by an 
airgun injection is congruent with the assessment made in the VA 
Fast Letter.  To that extent, then, the examiner's conclusion is 
supported by other evidence in the record.

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998). In such an assessment of medical evidence, the 
Board can favor some medical evidence over other medical evidence 
so long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Court instructed that the Board should 
assess the probative value of medical opinion evidence by 
examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

In this case, the VA examiner confirmed the diagnosis of 
hepatitis C and heard the Veteran's contention for how he was 
infected.  The examiner noted the Veteran had other risk factors 
such as intervenous drug use, intranasal cocaine use for about a 
month-long period, and a tattoo on his arm.  The examiner further 
noted that the Veteran contended that he did not share needles to 
use drugs.  The examiner determined that there was no was no 
medical evidence of airgun injectors causing the Veteran's 
hepatitis C.  Thus, the examiner's opinion is probative.

The Veteran relies on the internet articles which, he contends, 
show that hepatitis C can be transmitted by airgun injections.  
The Board finds, however, that none of the relevant evidence 
presented by the Veteran is probative and competent medical 
evidence. First, the Board acknowledges that medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence. See Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). While the articles 
generally explain various theories of how an airgun injection 
could have infected a person with hepatitis C, they do not 
specifically address the Veteran in particular. Thus, the 
evidence is of little probative value to the Board's inquiry.

In a statement received by the RO in April 2008, the Veteran 
states that he did not share needles using drugs , that he gave 
himself the tattoo without sharing needles, and that he had sex 
with a prostitute while he was stationed in California.  He 
contends that the internet articles he submitted support his 
argument that airgun injections caused his hepatitis C.  The 
Board, however, finds that they are general in nature and are not 
as probative as the opinion provided by the VA examiner.  The 
Veteran also argues that "the examiner says he can't say that it 
[HCV] came from the air gun nor can he say that it didn't," and 
that, therefore, the VA examiner's opinion is also conjecture.  
The Board notes, however, that the examiner did not say what the 
Veteran contends he said.  Rather, the examiner stated that, 
while he would be guessing how the Veteran contracted hepatitis 
C, he was aware of no medical evidence that airgun injections 
caused hepatitis C.  Thus, the examiner was not speculating about 
the evidence.  He simply knew of no medical evidence that 
associated airgun injections with hepatitis C.  As noted, this 
comports with the VA Fast Letter's guidance.

Finally, the Veteran has contended that airgun injections are the 
only plausible way he contracted hepatitis C.  There is nothing 
in the record that indicates that the Veteran has the training, 
experience or education to make such a medical nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

For the reasons stated above, the Board finds that the probative 
value of the VA examiner's opinion that the Veteran's hepatitis C 
was not caused by airgun injections outweighs the general and 
speculative nature of the internet articles in the record and 
outweighs the Veteran's contentions that there is a nexus between 
the airgun injections he received during service and his 
hepatitis C.  Accordingly, the Board finds that a preponderance 
of the evidence supports a finding that the Veteran's hepatitis C 
is unrelated to his active duty service.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  However, as reflected by the above 
discussion, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hepatitis C.

IV.  Hypertension

At the July 2010 Board hearing, the Veteran indicated he wished 
to withdraw his hypertension claim.  See July 2010 hearing 
transcript at pages 2 and 9.  In addition, the Board received 
correspondence dated on July 20, 2010, which confirmed the 
Veteran's desire to withdraw his hypertension claim.  

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction 
over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. 
§ 20.204, a veteran can withdraw his appeal, or any issue 
therein, at a hearing before the Board or in writing that name of 
the Veteran, the VA file number and a statement that the issue is 
to be withdrawn.  Pursuant to 38 C.F.R. § 20.204(b), the 
withdrawal is effective upon receipt by the Board.  In this case, 
the withdrawal was first received on the date of the hearing, 
July 20, 2010.  

Thus, the Board has no jurisdiction to consider the issue of 
whether new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
hypertension, which has been withdrawn.  This issue is, 
therefore, dismissed.

ORDER

New and material evidence not having been received, the claim for 
service connection for a right knee disorder is not reopened, and 
the claim remains denied.

New and material evidence having been received, the claim for 
service connection for hepatitis C is reopened; to this extent 
only, the appeal of this issue is allowed.

Entitlement to service connection for hepatitis C is denied.

The issue of whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for hypertension is dismissed.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


